Title: To Benjamin Franklin from Joseph Conkling, 14 September 1780
From: Conkling, Joseph
To: Franklin, Benjamin


Sir
La Flotte, Isle de Ré September 14th. 1780./.
I was in hopes at the Receipt of the Letter Your Excellency honoured me the 21st. ulto. that it would not be long before I should had the Delivery of my Brigg the Whim & Cargoe, but as yet, I am told, there are not the least orders about it, from the Conseil-des-Prises to the Officers of the Admiralty at Sables D’Olonnes, this delay is of the greatest prejudice to the Tobacco, being Still at La Tranche, where it will be very difficult, when bad weathers comes on on the Coast there, to Ship the same for La Rochelle where it must be carried to be sold, and the time coming on late for my returning to New London, all this so much affected me, that I did fall very sick and was confin’d in bed long time, I make use of my recovery to Humbly beseech Your Excellency to renew your good Offices, to get a Speedy order from Said Conseil-des-Prises, which I am told do not meet often, and which I would beg to be Observed to the Minister of the Marine, and that my case is so very unlucky, that without a Speedy liberty, I fear I shall hardly make of my Cargoe to pay the Charges, all this grieves me to the Heart by the Loss my owner Shall be at, therefore most intreat Your Excellency to be so good, to do all favourable possible for him who beg to remain Very Respectfully Sir Your Most obedient and most Humble Servant
Joseph Conkling
To His Excellency Dr. Franklin at Passy./.
 
Notation: Conkling Joseph. Isle de Rhe, Sept. 14. 1780.
